UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 1, 2012 FINISHING TOUCHES HOME GOODS INC. (Exact name of registrant as specified in its charter) Nevada 333-172440 45-2563323 (State or Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 320 E. Shea Boulevard, Suite 200, Phoenix, Arizona85025 (Address and telephone number of principal executive office) Registrant’s telephone number, including area code:(480) 945-3449 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d -2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e -4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Nikolay Koval, Ravilya Islyntieva, Roman Urkevitch and Olga Shenberger’s resignation from our board of directors announced in our Current Report on Form 8-K dated January 27, 2012 and in our Schedule 14-F1 Information Statement dated February 21, 2012, is now effective as of March 1, 2012.Mark K. Hunter is now our sole director and officer. There was no disagreement between Nikolay Koval, Ravilya Islyntieva, Roman Urkevitch and Olga Shenberger andour company’s policies or procedures. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FINISHING TOUCHES HOME GOODS INC. By: /s/Mark K. Hunter Mark K. Hunter CEO, CFO, Secretary, Treasurer and Director Date: March 1, 2012 2
